Citation Nr: 0428109	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-05 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than November 19, 
2001 for an award of service connection for the cause of the 
veteran's death (dependency and indemnity compensation) 
(DIC).  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to July 
1986. He died in March 1998.  The appellant is his surviving 
spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision that granted 
entitlement to service connection for the cause of the 
veteran's death, effective on November 19, 2001.  

The appellant and her son offered testimony before the 
undersigned Veterans Law Judge at a hearing held in May 2004.  



FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998 of acute myocardial 
infarction due to coronary artery disease.  At the time of 
his death, the veteran was in receipt of a 30 percent 
disability rating for his service-connected coronary artery 
disease, status post pacemaker implant.  

2.  The RO received the appellant's first application for DIC 
benefits on November 19, 2001.  

3.  In a December 2001 rating decision, the RO granted 
service connection for the veteran's cause of death, 
effective beginning on November 19, 2001.  



CONCLUSION OF LAW

The claim for an effective date earlier than November 19, 
2001, the date of claim, for the award of DIC benefits must 
be denied by operation of law.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114(a)(3) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim. Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim for an earlier effective 
date for the cause of the veteran's death, and that no 
further assistance to her is required to fulfill VA's duty to 
assist her in the development of the claim.  

When there is extensive factual development in a case and no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
this case none of the pertinent facts are in dispute.  The 
case turns on the applicable law and regulations.  Therefore 
further assistance under the VCAA is not required.  


Analysis

The veteran died on March [redacted], 1998.  The death certificate 
listed the cause of the veteran's death as acute myocardial 
infarction due to coronary artery disease.  The Board notes 
that at the time of his death, the veteran was in receipt of 
a 30 percent disability rating for service-connected coronary 
artery disease, status post pacemaker insertion.  

The appellant has testified that, in April 1998, a few days 
following the veteran's death, she spoke with VA human 
resources at the medical center where her husband was 
employed.  She inquired about the veteran's Federal 
employment benefits.  

In March 20, 2002, the RO received a fax correspondence from 
the VAMC that contained a letter dated in April 1998 from a 
VA Personnel Assistant to OPM informing them of the veteran's 
death and the appellant's eligibility benefits as a surviving 
spouse.  The appellant also submitted handwritten notes from 
the VA Personnel Assistant that reflected details of their 
discussion.  The notes indicate the appellant's general 
inquiry regarding her eligibility for Social Security 
benefits, health benefits, annuity contributions, military 
retired pay for survivors and VA benefits.  This 
correspondence was forwarded to the appellant; however, she 
testified that no claim for VA benefits was executed at this 
time.  

In this case, the appellant has argued that she was 
misinformed about the eligibility requirements for VA death 
benefits.  She was told that, because the veteran's service-
connected disability was not combat related, she was not 
entitled to DIC benefits.  Based of this misinformation, she 
did not file an earlier claim.  

The RO received the appellant's DIC application and a 
statement in support of claim (VA Form 21-4138) on November 
19, 2001.  In her statement, the appellant noted that she was 
unaware of the benefits of DIC at the time of the veteran's 
death in March 1998.  

In a rating decision dated in December 2001, the appellant 
was granted service connection for the cause of the veteran's 
death due to acute myocardial infarction due to coronary 
artery disease.  38 C.F.R. §§  3.307, 3.309.  The effective 
date of the DIC award was on November 19, 2001, the date of 
receipt of claim.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim for dependency and indemnity 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  The effective date of an award of 
dependency and indemnity compensation for which application 
is received within one year from the date of death shall be 
the first day of the month in which the death occurred. 38 
U.S.C.A. § 5110(a),(d)(1); 3.400(c)(2).  

It is noted that VA regulations provide that a specific claim 
in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the law 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152 (2003).  
However, any communication or action, indicating an intent to 
apply for one or more benefits under VA law, from a claimant, 
his or her representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought; and, upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155 (2004).  

The term "claim" is defined by regulation as a formal or 
informal written communication requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  An "informal claim" is defined 
as any communication, indicating an intent to apply for one 
or more benefits under laws administered by Veterans Affairs 
(VA).  38 C.F.R. § 3.155(a).  

In this case, the Board has considered whether the 
appellant's contact with the VA Personnel Assistant at the 
medical facility can be construed as an informal claim.  
Based on the content of the notes, the Board finds that the 
personnel assistant only addressed elements of the discussion 
with the appellant regarding her eligibility for a variety of 
benefit programs with agencies such as the Social Security 
Administration, Office of Personnel Management, Department of 
Defense, and VA, generally.  

There is a notation regarding the personnel assistant's 
intent to verify "military service benefits."  However, no 
statement in the notes can be reasonably construed as an 
informal claim for DIC benefits.  Further, there is nothing 
on the VA personnel assistant's notes that suggests the 
appellant had an intent to file a VA claim.  

The notes, in the Board's view, reflect a general inquiry and 
discussion with VA personnel representative regarding the 
appellant's eligibility for survivor benefits.  The letter 
and notes from the VA personnel assistant were not filed with 
the RO until March 2002.  

The Board notes that, in an October 2003 Statement of the 
Case, the appellant had not filed for Social Security 
benefits.  Therefore, consideration of 38 C.F.R. § 3.153 is 
not for application in this case.  

Finally, the Board has considered the appellant's argument 
that due to the misinformation she received from the VA 
personnel assistant in April 1998, she did not file a claim 
for DIC benefits at the time of the veteran's death.  

In this regard, the Court has held that as to government 
employees, "erroneous advice given by a government employee 
cannot be used to [prevent] the government from denying 
benefits."  Shields v. Brown, 8 Vet. App. 246, 351 (1995); 
McTighe v. Brown, 7 Vet. App. 29, 20 (1994).  

As such, the appellant's assertion as to receiving 
misinformation by VA personnel regarding her DIC eligibility 
status is insufficient to warrant the grant of an earlier 
effective date for DIC benefits.  

The appellant apparently is also seeking an equitable 
resolution to her claim.  The appellant argued that given the 
erroneous information she received from a VA representative, 
she should be granted equitable relief for the 45-month 
period of DIC that she was otherwise entitled to from the 
date of the veteran's death on March [redacted], 1998.  

However, the Board is constrained to afford relief under the 
law, not based merely on equitable concerns or factors.  See 
Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).  A grant of 
equitable relief is solely within the Secretary's discretion, 
not the province of the Board.  38 U.S.C. § 503(a); see 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Darrow v. 
Derwinski, 2 Vet. App. 303, 304-06 (1992). 

Upon reviewing the entire record, and taking into 
consideration the arguments presented, it is the Board's 
conclusion that the claim received on November 19, 2001, was 
the earliest submission - formal or informal - by the 
appellant indicating that she was seeking DIC benefits.  

Hence, an earlier effective date for the award of benefits 
based on the claim of service connection for the veteran's 
cause of death is not assignable.  

Thus, where the law and not the evidence is dispositive of 
the issue before the Board, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



ORDER

The claim for an effective date earlier than November 19, 
2001, for the award of connection for the cause of the 
veteran's is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



